DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive. 
Applicant argued that, “Stickley discloses a clamp 10, with an attached siderail 52, that is coupled to a surgical table via a ridge 56 formed in the surgical table. See Stickley, col. 3, In. 59 to col. 4, In. 21; and Fig. 4. The Office Action cites Stickley's clamp 10 as teaching the claimed "first portion of the coupling" and Stickley's ridge 56 as teaching the claimed "second portion of the coupling." -9- Office Action, pages 2-3. Thus, as acknowledged by the Office Action with respect to claim 5, Stickley does not teach that "the second portion of the coupling is a mounting rail." See Office Action, page 4. According, Stickley also does not teach the foregoing elements of amended claim 1 related to the connection of an accessory rail to a mounting rail. Blyakher does not cure the deficiencies of Stickley. Blyakher discloses positioning members (bolsters) 109a-109c supported by guide members 111a and 111b that extend along a portion of a patient table and fixedly attach to the patient table via structural members 113a and 113b. See Blyakher, col. 3, lines 13-37 and Fig. 1. The Office Action seems to indicate that Blyakher's guide members 111a and 111b teach the "second portion of the coupling" of claim 1. See Office Action, page 3. However, Blyakher's guide members 111a and 111b do not comprise a mounting rail, as required by the "second portion of the coupling" of amended claim 1. According, Blyakher does not teach the foregoing elements of amended claim 1 related to the connection of an accessory rail to a mounting rail.”
This is not found persuasive. Blyakher does teach a mounting rail. In Blyakher, accessories are attached to the detachable mounting rails 111a and 111b. These rails include ridges as shown, however the modification would modify the table edge attachment surfaces of Stickley to be mounting rail attachment surfaces as in Blyakher, thus the same attachment profile to attach Stickley’s accessory rail would remain, they would just be configured as detachable mounting rails as is shown in the first figure of Blyahker. In this way, the second portion of the coupling comprises a mounting rail, to which the accessory rail of Stickley, including the accessory rail’s receiving channel for the ridge of Stickley, is mounted. 
Applicant also argued, “Nool does not cure the deficiencies of Stickley and Blyakher. Nool discloses a holder with a holster and a clamping device that is configured to attach the holster to a rail. See Nool, paragraphs [0006]-[0007]. Nool does not disclose that the rail, to which the holster is attached, is connected to a mounting rail. Accordingly, Nool does not teach the foregoing elements of amended claim 1 related to the connection of an accessory rail to a mounting rail.”
This is not found persuasive. Nool is not being used to teach the mounting rail, and thus this argument does not apply to the current rejection. 
Applicant additionally argued regarding the Easterling reference, however that reference is not being used in the current rejection and thus those arguments do not apply to the current rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-5, 7-14, and 18-19 is/a re rejected under 35 U.S.C. 103 as being unpatentable over Stickley (US Patent 6023800) in view of Blyakher (US Patent 8782832) further in view of Nool (US Patent Application Publication 20140007408) in view of Michelson (US Patent 5135210).
Regarding claim 1, Stickley teaches a holding device, comprising: an accessory rail (Figure 4; 52): and a first portion of a coupling (Figure 4; clamp 10); wherein the accessory rail is configured as an attachment interface for temporary attachment of medical equipment at a patient support (Column 3; lines 52-55); wherein the accessory rail is rigidly connected to the first portion of the coupling (Figure 4; 54 is a rigid connection); wherein the first portion of the coupling is configured to provide and maintain, in interaction with a second portion (Figure 4; 56) of the coupling, a movable connection that connects the accessory rail to a patient support; wherein the movable connection is configured to provide a horizontal sliding movement of the accessory rail in relation to the patient support (Figure 1; the holding device at 10 can be placed anywhere, and slid along the ridge 56 for repositioning, See Column 4; lines 12-21), wherein, while connected the first portion of the coupling is configured to be movable in relation to the second portion (Figure 1; while connected but loosened the clamp 10 can slide along the ridge). Stickley does not specifically teach wherein the moveable connection is configured to provide the horizontal sliding movement of the accessory rail with attached medical equipment while maintaining an energy or data connection to the attached medical equipment and wherein the second portion of the coupling is configured to be removably attachable to the patient support, wherein the second portion of the coupling comprises a mounting rail  and the first portion of the coupling comprises a receiving channel configured to receive the mounting rail and removably connect the accessory rail to the mounting rail, wherein the movable connection is configured to position, via the horizontal sliding movement, the accessory rail to provide a prolongation of the connected mounting rail. Blyakher teaches wherein the second portion of the coupling is configured to be removably attachable to the patient support (Figure 1; 111a and 111b (see removable screws or similar fastener at the end of 111) and Column 3; lines 13-37) wherein the second portion of the coupling comprises a mounting rail (Figure 1; 111a/b is a rail for mounting accessories such as accessories 117 shown in Figure 1. This modification would modify the attachment portion of the table in Stickley to instead be an attachment portion on a mounting rail as shown in Blyakher) and the first portion of the coupling comprises a receiving channel configured to receive the mounting rail and removably connect the accessory rail to the mounting rail (Figure 1, when applied to Stickley, Stickley teaches a receiving channel at Figure 2, 36 to receive the ridge (Figure 1; 56), which then when modified to be on a mounting rail as in Blyakher means that the receiving channel 36 of Stickley would receive the ridge of the mounting rail to connect the accessory rail of Stickley (52 as shown in Figure 3, to the mounting rail)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second portion of the coupling of Stickley to include a detachable rail as in Blyakher in order to create an even more secure connection between the clamp and table and allow for the rail to be easily replaced, and to allow retrofitting to an existing patient table (See Blyakher Column 3; lines 30-37). Nool teaches wherein the moveable connection is configured to provide the horizontal sliding movement of the accessory rail with attached medical equipment while maintaining an energy or data connection to the attached medical equipment (Figure 1; 100 shows a cable on the medical equipment held at 100, and see also Abstract “a PIM holder for attaching a PIM device having a cable to a rail in a medical environment,”, and Paragraph 48 describes sliding the PIM holder along the rail during a procedure, when the cable would be attached and remain that way). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the horizontal sliding of Stickley to occur when the medical devices attached to the accessory rail 52 were plugged into a data or energy connection as in Nool in order to allow the devices to be “quickly loosened and slid along the rails when desired providing convenience to a physician during a medical procedure” (Nool Paragraph 74). Michelson teaches wherein the movable connection is configured to position, via the horizontal sliding movement, the accessory rail to provide a prolongation of the connected mounting rail (Figure 5 shows an accessory rail mounted to a patient support on a mounting attachment portion which elongates the mounting portion so that accessories can be attached at a longer span (see 102 in Figure 5, and see also Figure 7 where 102 has accessory 36 attached))). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the accessory rail of Stickley to be extended so as to allow for prolongation of the mounting rail as in Michelson in order to be able to attach more accessories and also to attach accessories at more positions. 
Regarding claim 2, Stickley does not specifically teach the attached medical equipment comprises at least one device from the group consisting of monitor units, X-ray imaging units, ultrasound units, patient monitoring units and interventional tool operating units. Nool teaches the attached medical equipment comprises at least one device from the group consisting of monitor units, X-ray imaging units, ultrasound units, patient monitoring units (Abstract “A PIM holder for attaching a PIM device having a cable) and interventional tool operating units. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the accessory rail of Stickley to be use to mount a PIM device in order to administer EKG monitoring to users. 
Regarding claim 4, Stickley teaches the first portion of the coupling is configured to provide, in interaction with the second portion of the coupling, a fixation (Figure 4; 48) for temporary fixing of the accessory rail in relation to the patient support. 
Regarding claim 5, Stickley does not teach the accessory rail is shiftable at least partly outside a range of the mounting rail to enlarge a range of mounted medical equipment. Michelson teaches the accessory rail is shiftable at least partly outside a range of the mounting rail to enlarge a range of mounted medical equipment (Figure 5 shows an accessory rail mounted to a patient support on a mounting attachment portion which elongates the mounting portion so that accessories can be attached at a longer span (see 102 in Figure 5, and see also Figure 7 where 102 has accessory 36 attached))). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the accessory rail of Stickley to be extended so as to allow for prolongation of the mounting rail as in Michelson in order to be able to attach more accessories and also to attach accessories at more positions. 
Regarding claim 7, Stickley teaches the receiving channel comprises an accommodation for a rail with a profile as the accessory rail (Figure 3; the portion 36 has the same profile as 52 of the accessory rail). Blyahker teaches the mounting rail has the profile of the accessory rail (Figure 1; 111a/b, when applied to Stickley, the mounting rails would have the same profile as would fit into Stickley’s Fig. 3, 36 so that the attachment would still work, and thus they would have the same profile as the accessory rail). 
Regarding claim 8, Stickley teaches the accessory rail (Figure 4; 52) is configured with a first cross-section or profile in order to provide a first type of coupling interface for mounting of medical equipment; and the first portion of the coupling provides a second type of coupling interface to be mounted to a second cross-section or profile (Figure 4; the profile of 56 is a second profile); and wherein the holding device serves as an adapter between the first and the second type of coupling interface. 
 Regarding claim 9, Stickley teaches a system for holding equipment, the system comprising: the holding device according to claim 1 (See Figure 4): and the patient support (Figure 4; 14), wherein the holding device is removably attached to the patient support.
Regarding claim 10, Stickley teaches medical equipment (Column 3; lines 52-55); wherein the medical equipment is removably attached to the accessory rail of the holding device. Stickley does not specifically teach wherein the medical equipment comprises at least one of the group of: monitor units, X-ray imaging units, ultrasound units, patient monitor and interventional tool operating units. Nool teaches wherein the medical equipment comprises at least one of the group of: monitor units, X-ray imaging units, ultrasound units, patient monitor (Abstract “A PIM holder for attaching a PIM device having a cable) and interventional tool operating units. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the accessory rail of Stickley to be used to mount a PIM device in order to administer EKG monitoring to users. 
 Regarding claim 11, Stickley teaches an arrangement of the medical equipment is provided on the accessory rail in a mounted configuration (Column 3; lines 52-55); and wherein the arrangement of the medical equipment is movable in a horizontal sliding movement and/or detachable from the patient support while maintaining the mounted configuration on the accessory rail (See Column 4; lines 12-21). 
Regarding claim 12, Stickley teaches at least one further accessory rail is provided that is connected to a further first portion of the coupling (Figure 1; 52, right and left); wherein the further accessory rail is adapted to be equipped with a second arrangement of the medical equipment provided on the accessory rail in a second mounted configuration (Column 3; lines 52-55). 
 Regarding claim 13, Stickley teaches a method for removably providing medical equipment at a patient support, comprising: a) providing an accessory rail (Figure 4; 52) that is rigidly connected to a first portion (Figure 4; clamp at 22) of a coupling of a holding device; wherein the accessory rail is configured as an attachment interface for temporary attachment of medical equipment at a patient support (Column 3; lines 52-55); b) coupling the first portion of the coupling to a second portion (Figure 4; 56) of the coupling attached to the patient support, such that, in interaction with the second portion of the coupling, a movable connection of the accessory rail to the patient support is provided (See Column 4; lines 12-21); and maintained (Figure 1; while connected but loosened the clamp 10 can slide along the ridge) and d) horizontally sliding the accessory rail in relation to the patient support (See Column 4; lines 12-21); wherein, while connected (Figure 1; while connected but loosened the clamp 10 can slide along the ridge), the first portion of the coupling is movable in relation to the second portion (See Column 4; lines 12- 21) of the coupling. Stickley does not specifically teach the horizontal sliding is with attached medical equipment while maintaining an energy or data connection to the attached medical equipment and position the accessory rail to provide a prolongation of the connected mounting rail and wherein the second portion of the coupling is configured to be removably attachable to the patient support, wherein the second portion of the coupling comprises a mounting rail and the first portion of the coupling comprises a receiving channel configured to receive the mounting rail, and the coupling comprises receiving, by the receiving channel, the mounting rail to removably connect the accessory rail to the mounting rail; . Blyakher teaches wherein the second portion is configured to be removably attachable to the patient support (Figure 1; 111a and 111b (see removable screws or similar fastener at the end of 111) and Column 3; lines 13-37), wherein the second portion of the coupling comprises a mounting rail (Figure 1; 111a/b is a rail for mounting accessories such as accessories 117 shown in Figure 1. This modification would modify the attachment portion of the table in Stickley to instead be an attachment portion on a mounting rail as shown in Blyakher) and the first portion of the coupling comprises a receiving channel configured to receive the mounting rail a and the coupling comprises receiving, by the receiving channel, the mounting rail to removably connect the accessory rail to the mounting rail (Figure 1, when applied to Stickley, Stickley teaches a receiving channel at Figure 2, 36 to receive the ridge (Figure 1; 56), which then when modified to be on a mounting rail as in Blyakher means that the receiving channel 36 of Stickley would receive the ridge of the mounting rail to connect the accessory rail of Stickley (52 as shown in Figure 3, to the mounting rail)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second portion of the coupling of Stickley to include a detachable rail as in Blyakher in order to create an even more secure connection between the clamp and table and allow for the rail to be easily replaced, and to allow retrofitting to an existing patient table (See Blyakher Column 3; lines 30-37). Nool teaches the horizontal sliding is with attached medical equipment while maintaining an energy or data connection to the attached medical equipment (Figure 1; 100 shows a cable on the medical equipment held at 100, and see also Abstract “a PIM holder for attaching a PIM device having a cable to a rail in a medical environment,”, and Paragraph 48 describes sliding the PIM holder along the rail during a procedure, when the cable would be attached and remain that way). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the horizontal sliding of Stickley to occur when the medical devices attached to the accessory rail 52 were plugged into a data or energy connection as in Nool in order to allow the devices to be “quickly loosened and slid along the rails when desired providing convenience to a physician during a medical procedure” (Nool Paragraph 74). Michelson teaches positioning the accessory rail to provide a prolongation of the connected mounting rail (Figure 5 shows an accessory rail mounted to a patient support on a mounting attachment portion which elongates the mounting portion so that accessories can be attached at a longer span (see 102 in Figure 5, and see also Figure 7 where 102 has accessory 36 attached))). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the accessory rail of Stickley to be extended so as to allow for prolongation of the mounting rail as in Michelson in order to be able to attach more accessories and also to attach accessories at more positions.
 Regarding claim 14, Stickley teaches temporarily attaching medical equipment at a patient support by the attachment interface of the accessory rail (Column 3; lines 52-55); and/or fixating (Figure 4; 48) of the accessory rail for temporary fixing of the accessory rail in relation to the patient support. 
Regarding claim 18, Stickley teaches the second portion of the coupling is rigidly fixed to the patient support (Figure 1; 56 is rigidly fixed to the patient support (as is the rail of Blyahker in the combination) and corresponds to a first standard profile, and wherein the first portion of the coupling corresponds to a second standard profile that is different than the first standard profile (Figures 1 and 3, the profile of the side of the table is different than the profile of the clamp, as the clamp is meant to mate with the side of the table, so they are not identical). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second portion of the coupling of Stickley to include a detachable rail as in Blyakher in order to create an even more secure connection between the clamp and table and allow for the rail to be easily replaced, and to allow retrofitting to an existing patient table (See Blyakher Column 3; lines 30-37). 
Regarding claim 19, Stickley teaches the second portion of the coupling is rigidly fixed to the patient support (Figure 1; 56 is rigidly fixed to the patient support (as is the rail of Blyahker in the combination) and corresponds to a first standard profile, and wherein the first portion of the coupling corresponds to a second standard profile that is different than the first standard profile (Figures 1 and 3, the profile of the side of the table is different than the profile of the clamp, as the clamp is meant to mate with the side of the table, so they are not identical). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second portion of the coupling of Stickley to include a detachable rail as in Blyakher in order to create an even more secure connection between the clamp and table and allow for the rail to be easily replaced, and to allow retrofitting to an existing patient table (See Blyakher Column 3; lines 30-37). 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stickley (US Patent 6023800) in view of Blyakher (US Patent 8782832) in view of Nool (US Patent Application Publication 20140007408) in view of Michelson (US Patent 5135210) in view of Elias (US Patent Application Publication 20180085270). 
Regarding claim 15, Stickley does not specifically teach e) substituting the accessory rail with a further accessory rail. Elias teaches e) substituting the accessory rail with a further accessory rail (Figure 1 shows 3, which attaches to a first accessory rail, substituted with 4a, another accessory rail, see also Paragraph 120-121 "a first attachment portion in the form of a female cut out 3 in the corresponding shape to a side rail of an operating table or bed, configured to engage with the side rail using a clamp" and "The attachment device 1 also includes a second attachment portion (generally indicated by arrow 4) which has a male portion 4a (with the same profile as a side rail portion) configured for attachment to"). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamp and second coupling portion of Stickley to match the profile of the accessory rail because doing so would simply be a change in shape and a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art. In re Dailey, 357 F.2d 669, 149 USPQ47 (CCPA 1966).
Claims 16 and 17 is/a re rejected under 35 U.S.C. 103 as being unpatentable over Stickley (US Patent 6023800) in view of Blyakher (US Patent 8782832) further in view of Nool (US Patent Application Publication 20140007408) in view of Michelson (US Patent 5135210) further in view of Allen (US Patent 5287575). 
Regarding claim 16, Stickley does not teach wherein the accessory rail provides an attachment length of at least a half of a patient table's length. Allen teaches wherein the accessory rail provides an attachment length of at least a half of a patient table's length (Figure 1; 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the accessory rail of Stickley to be longer because a change in the size of a prior art device is a design consideration within the skill of the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claim17, Stickley does not teach wherein the accessory rail provides an attachment length of at least a half of a patient table's length. Allen teaches wherein the accessory rail provides an attachment length of at least a half of a patient table's length (Figure 1; 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the accessory rail of Stickley to be longer because a change in the size of a prior art device is a design consideration within the skill of the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673     

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673